Case 8:14-cr-00358-JDW-MAP Document 72 Filed 10/08/20 Page 1 of 3 PageID 423




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                 Case No: 8:14-cr-358-T-27MAP

WAYNE L. BRODERICK
                                                /

                                               ORDER

        BEFORE THE COURT is Defendant Broderick’s pro se “Motion for Reduction of

Sentence Per 3582(c)(1)(A) Application 1(D).” (Dkt. 70). A response is unnecessary. The motion

is DENIED.

        Broderick was convicted of possession with intent to distribute cocaine (Count Three), and

possession of a firearm in furtherance of a drug trafficking crime (Count Four). (Dkt. 41). He was

sentenced as a career offender to 180 months on Count Three and a consecutive term of 60 months

on Count Four. (Dkt. 55 at 45). His convictions and sentence were affirmed on appeal. United

States v. Broderick, 645 F. App’x 870 (11th Cir. 2016). And his motion under 28 U.S.C. § 2255

was denied. (Dkts. 66, 69).

        Broderick now seeks a sentence reduction “pursuant to 3582(c)(1)(A) in the wake of the

First Step Act based on ‘extraordinary and compelling reasons.’” (Dkt. 70 at 1). He asserts that he

was sentenced to a “term of incarceration longer than Congress now deems warranted for the

crimes he committed,” that his sentence was “harsh,” and that his career offender enhancement

was incorrectly applied. (Id. at 1-2). Last, he asserts that he is “fully rehabilitated and has recovered

from his past drug addiction and he accepts full responsibility of his prior past misconduct.” (Id.

at 3). His assertions, however, do not entitle him to compassionate release or a sentence reduction.

        The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to seek

compassionate release with the court after fully exhausting the administrative remedies available



                                                    1
Case 8:14-cr-00358-JDW-MAP Document 72 Filed 10/08/20 Page 2 of 3 PageID 424




to him following the failure of the Bureau of Prisons (BOP) to bring a motion on his behalf, or 30

days after the warden receives the request to bring such a motion, whichever is earlier. See First

Step Act of 2018, § 603(b).1 Broderick asserts that he requested the Warden to file a motion on his

behalf and includes a purported copy of the request reflecting that it was received on August 11,

2020. (Dkt. 70 at 1); (Dkt. 70-1 at 1-2). Rather than provide a denial letter from the Warden,

Broderick asserts that the Warden “did not act upon [his] request.” (Dkt. 70 at 1). However, even

if he did exhaust his administrative remedies, he has not shown extraordinary and compelling

reasons warranting compassionate release.

         Indeed, while the First Step Act provides for a sentence reduction based on “extraordinary

and compelling reasons,” the reduction must be “consistent with applicable policy statements

issued by the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The

Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The application

notes to § 1B1.13 list four circumstances as extraordinary and compelling under § 3582(c)(1)(A):

(A) a serious medical condition; (B) advanced age and deteriorating health; (C) family

circumstances; and (D) an extraordinary and compelling reason other than, or in combination with,

(A)-(C), as determined by the Director of the BOP. § 1B1.13, cmt. n.1.

         None of the reasons offered by Broderick fall within these circumstances. Indeed, courts

have found that “post-sentencing developments” in the law, including disparities in sentencing

based on a career offender enhancement, do not constitute an extraordinary and compelling reason

warranting a sentence reduction.2 See United States v. Rogers, No. 5:12-cr-29-Oc-28PRL, 2020


         1
           This exhaustion requirement cannot be waived. See United States v. Smith, No. 8:17-cr-412-T-36, 2020 WL
2512883, at *4 (M.D. Fla. May 15, 2020) (finding that the court “does not have the authority to excuse the exhaustion
or lapse requirement in § 3582(c)(1)(A), even in the midst of the COVID-19 pandemic”).
         2
           In any event, contrary to Broderick’s assertions, his career offender enhancement was supported by two
convictions for controlled substance offenses. (Dkt. 70 at 2); (Dkt. 32 ¶ 39); see also United States v. Wiseman, 932
F.3d 411, 420 (6th Cir. 2019) (observing that the First Step Act “did not affect the definition of offenses that qualify
for career offender status under U.S.S.G. § 4B1.1”). And his challenge to the application of the career offender
enhancement was previously rejected. See Case No. 8:18-cv-1058-T-27SPF.



                                                           2
Case 8:14-cr-00358-JDW-MAP Document 72 Filed 10/08/20 Page 3 of 3 PageID 425




WL 4597063, at *2 (M.D. Fla. Aug. 11, 2020) (collecting cases). And Broderick does not provide

any determination by the Director of the BOP that his assertions constitute an extraordinary and

compelling reason. Last, while Broderick’s rehabilitation efforts are admirable, see (Dkt. 70 at 3);

(Dkt. 70-1 at 4-7), rehabilitation alone is insufficient to warrant release. See 28 U.S.C. § 994(t).

        In summary, Broderick’s reasons for release are not encompassed within the “extraordinary

and compelling” circumstances in the policy statement of § 1B1.13, even if considered in

combination with the criteria in the application notes. These reasons are, therefore, not consistent

with the policy statement in § 1B1.13. Accordingly, absent extraordinary and compelling reasons,

relief cannot be granted, and the motion is DENIED.

        DONE AND ORDERED this 8th day of October, 2020.




                                               /s/ James D. Whittemore
                                               JAMES D. WHITTEMORE
                                               United States District Judge

Copies to: Defendant, Counsel of Record




                                                  3
